IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2017-KA-01632-SCT

BRIAN KING a/k/a BRIAN KING, JR. a/k/a BRIAN
S. KING, JR.

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                            09/28/2017
TRIAL JUDGE:                                 HON. DAL WILLIAMSON
TRIAL COURT ATTORNEYS:                       JOHN ANTHONY PIAZZA
                                             DENNIS LEE BISNETTE
COURT FROM WHICH APPEALED:                   JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     OFFICE OF STATE PUBLIC DEFENDER
                                             BY: W. DANIEL HINCHCLIFF
                                                 GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: SCOTT STUART
DISTRICT ATTORNEY:                           ANTHONY J. BUCKLEY
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED - 11/29/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., COLEMAN AND CHAMBERLIN, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Brian King was indicted as a habitual offender and charged with one count of

possession of a firearm by a convicted felon. After being found guilty, King was sentenced

to a term of ten years without the possibility of parole. King contends that the trial court erred

in denying his request for a psychological examination and in allowing the introduction of

evidence of prior bad acts. Finding no error, we affirm King’s conviction and sentence.
                        FACTS AND PROCEDURAL HISTORY

¶2.    At trial, the State called Heath Blancett, an officer with the Laurel Police Department.

Blancett testified that he responded to a call about an attempted armed robbery of Carlos

Malone. Malone, who at the time of trial was in jail on a parole violation, testified that he

was walking down the street one evening when two men approached him from behind.

Malone testified that when he turned around, King was pointing a gun at him. The men

demanded Malone’s phone but left before he gave it to them. Malone called the police to

report the attempted armed robbery and later was able to identify the gun, which was

recovered by the police from King’s apartment, as the gun used by King. Malone testified

that, although he was not familiar with guns, he initially believed King’s gun was a .40

caliber Glock. Malone testified on cross-examination that he informed the police that he no

longer wanted to pursue the attempted armed robbery charge.

¶3.     Officer Charlie Turner with the Laurel Housing Authority informed Investigator

Stewart of King’s location. Turner and Stewart went to that address and found King there in

an apartment on the second floor. Turner testified that he did not observe anyone with King.

Turner found a weapon under the mattress in the bedroom of the apartment. The fully loaded

gun was later turned over to Investigator Reaves, who testified that he swabbed the gun for

DNA and then sent it to the Mississippi Crime Lab for prints. Reaves was able to identify the

weapon retrieved from the apartment as the .45 caliber Glock 21 in evidence.

¶4.    Jamie Bush, a forensic scientist with the crime lab, was tendered as an expert in

forensic latent prints. Bush testified that he found a latent palm print on the magazine of the



                                              2
gun found in the apartment. He identified the palm print as having been made by King’s left

palm.

¶5.      The State rested, and King chose not to testify in his defense. The defense rested after

calling no witnesses. The jury found King guilty of possession of a firearm by a convicted

felon.

¶6.      In a separate hearing, the trial court examined King’s prior sentencing orders and,

finding that Mississippi Code Section 99-19-81 (Rev. 2015) was satisfied, sentenced King

to a term of ten years without the possibility of parole. King moved for judgment

notwithstanding the verdict, which the trial court denied.

                              STATEMENT OF THE ISSUES

         I.     Whether the trial court erred in refusing the defendant a psychological
                examination when defense counsel, having personal knowledge of
                King’s detachment from reality, provided reasonable grounds to the
                court why the defendant was unable to assist in his own defense.

         II.    Whether the State knowingly interjected improper evidence of other
                bad acts, thereby prejudicing the jury against the defendant.

                                          ANALYSIS

         I.     Whether the trial court erred in refusing the defendant a
                psychological examination when defense counsel, having personal
                knowledge of King’s detachment from reality, provided reasonable
                grounds to the court why the defendant was unable to assist in his
                own defense.

¶7.      Trial courts are afforded broad discretion in determining whether to order a mental

evaluation and competency hearing. Harden v. State, 59 So. 3d 594, 603 (Miss. 2011). In

determining whether an abuse of discretion occurred, this Court considers whether “the trial



                                                3
judge received information which, objectively considered, should reasonably have raised a

doubt about the defendant’s competence and alerted the judge to the possibility that the

defendant could neither understand the proceedings, appreciate their significance, nor

rationally aid his attorney in his defense.” Goff v. State, 14 So. 3d 625, 644 (Miss. 2009).

¶8.    King claims that the trial court erred in denying his request for a mental examination

to determine if he was competent to stand trial. Prior to trial, defense counsel filed a motion

requesting that the trial court order a psychiatric examination for King. Counsel argued that

he had “reason to believe his client suffers from some mental disease, injury or deficiency

which could render his client incapable of assisting in preparation of his defense of the cause

against him, or in standing trial on said cause.” Counsel also argued that King might be

“incapable of intelligently pleading on the merits of his case.”

¶9.    During the hearing on counsel’s motion, counsel argued that King’s inability to

communicate and reconcile with reality necessitated that a psychiatric examination be

performed. King asked the trial court if he could speak, and the court granted him the

opportunity. King was placed under oath and testified that he understood he did not have to

speak at the hearing in support of his motion. King stated that it was his choice to testify.

¶10.   King testified that he previously was indicted on the exact charge for which he, at the

time of his trial, was serving time. He argued that such was improper due to double jeopardy.

From King’s testimony, the trial judge determined that King had pleaded guilty in 2013 to

possession of a firearm. He was sentenced to a ten-year term, with three years suspended.




                                              4
The trial judge explained to him that the 2015 charge was for a similar offense that had

occurred approximately two years after the first charge.

       Mr. King, once you’re a felon, even though you may can get convicted of an
       earlier possession of a firearm like the one you were arrested for in 2013, and
       you’re doing time on that, that doesn’t mean that you can later carry a firearm
       without consequence two years later.

¶11.   King then argued that he was never arrested for possession of a gun, only for armed

robbery. The district attorney then explained that King initially was arrested for armed

robbery, but that those charges had been reduced to possession of a firearm by a felon

because the State did not consider credible the alleged victim of the armed robbery. When

police arrested King the day after the alleged armed robbery, a weapon was found in his

apartment. The State decided to proceed only on the weapon charge and not the armed-

robbery charge. King acknowledged that he understood the State was only pursuing the

felon-in-possession-of-a-firearm charge.

¶12.   The trial judge stated as follows:

       I do not find, based on my and your conversation, that you have any kind of
       mental deficiency. In fact, it seems the opposite of that to me, that you have
       none at all, that you’re perfectly coherent, capable of assisting your attorney.
       You have rational thoughts, rational argument. But this is your attorney. And
       you’re facing this charge of possession of a firearm. It is not the same event
       that you were charged with back in 2013. It’s one on October 27th, 2015.

¶13.   Defense counsel continued to argue that, while it appeared King could rationalize, he

could not reconcile his double-jeopardy argument. When the trial judge once again asked

King if he understood the charges against him, King argued that he never had a gun. The trial

judge explained that was a fact issue for trial.



                                               5
       If you say you didn’t have a gun, that’s a fact issue for trial. And you can
       testify at your trial that you didn’t have a gun, this is all a mistake. You can
       testify to that at the trial. You have that right to say, I didn’t even have a gun;
       I didn’t do this. You have that right to testify at trial. You have every right to
       do that.

The trial judge denied the motion for a psychiatric examination.

¶14.   At the time King was indicted and the motion for a psychiatric examination was filed,

Rule 9.06 of the Mississippi Uniform Rules of Circuit and County Court Practice controlled

competency to stand trial. Rule 9.06 reads in pertinent part,

       If before or during trial the court, of its own motion or upon motion of an
       attorney, has reasonable ground to believe that the defendant is incompetent
       to stand trial, the court shall order the defendant to submit to a mental
       examination by some competent psychiatrist selected by the court in
       accordance with a § 99-13-11 of the Mississippi Code Annotated of 1972.

URCCC 9.06. However, prior to trial on July 1, 2017, that rule was abrogated by Rule 12 of

the Mississippi Rules of Criminal Procedure.

       There is a presumption of mental competency. In order to be deemed mentally
       competent, a defendant must have the ability to perceive and understand the
       nature of the proceedings, to communicate rationally with the defendant’s
       attorney about the case, to recall relevant facts, and to testify in the defendant’s
       own defense, if appropriate. The presence of a mental illness, defect, or
       disability alone is not grounds for finding a defendant incompetent to stand
       trial. If as a result of mental illness, defect, or disability, a defendant lacks
       mental competency, then the defendant shall not be tried, convicted, or
       sentenced for a criminal offense.

MRCrP 12.1.

       If at any time before or after indictment, the court, on its own motion or the
       motion of any party, has reasonable grounds to believe that the defendant is
       mentally incompetent, the court shall order the defendant to submit to a mental
       examination.




                                                6
MRCrP 12.2. Because no change in the law had occurred, the trial court proceeded under the

new criminal rules.

¶15.   After questioning King, the trial court found no reasonable grounds to support that

King was mentally incompetent. In fact, the trial court found the opposite—that King was

coherent and rational. King failed to meet his burden and to overcome the presumption that

he was competent to stand trial. King presented no evidence to raise any doubt about his

competency to stand trial or to rationally aid in his defense. See Goff, 14 So. 3d at 644. We

find that the trial court did not abuse its discretion in denying the motion for a psychiatric

examination.

       II.     Whether the State knowingly interjected improper evidence of
               other bad acts, thereby prejudicing the jury against the defendant.

¶16.   King argues that the State improperly adduced evidence of an armed robbery against

Carlos Malone. While the armed robbery was mentioned numerous times, the evidence was

presented to inform the jury how the investigation against King began. Malone initially

reported that King had robbed him at gunpoint. Further, the trial court informed the jury early

on in the trial that any mention of robbery was not to prove that a robbery actually had

occurred.

¶17.   “Proof of another crime is admissible where the offense charged and that offered to

be proved are so interrelated as to constitute a single transaction or occurrence or a closely

related series of transactions or occurrences.” Neal v. State, 451 So. 2d 743, 759 (Miss.

1984). See also Wheeler v. State, 536 So. 2d 1347, 1352 (Miss. 1988). We have also held

that the State has a “legitimate interest in telling a rational and coherent story of what


                                              7
happened. . . .” Neal, 451 So. 2d at 759. See also Brown v. State, 483 So. 2d 328, 330 (Miss.

1986) (“Where substantially necessary to present to the jury the complete story of the crime

evidence or testimony may be given even though it may reveal or suggest other crimes.”).

¶18.   King’s act of possessing the weapon during the attempted robbery of Malone and his

mere possession of the weapon was a single transaction. In an attempt to present the full story

to the jury, Blancett testified that he was called to the scene of an attempted robbery and that

the victim identified the person with the gun as King.

¶19.   The parties stipulated that King was a convicted felon. Malone testified that he had

known King his entire life and that King had pointed a gun at Malone. King did not testify

and did not put on any witnesses to refute the State’s evidence that he, a convicted felon, had

possessed a weapon. We find this issue lacks merit.

                                      CONCLUSION

¶20.   We affirm the trial court’s denial of King’s motion for a psychiatric examination,

because no reasonable grounds existed to believe that King was mentally incompetent.

Further, King’s argument that the State improperly interjected evidence of other bad acts is

without merit, because the attempted armed robbery and possession of a firearm stemmed

from the same transaction or occurrence and provided to the jury a complete story of what

happened. We affirm the conviction and sentence of Brian King.

¶21.   AFFIRMED.

    WALLER, C.J., KITCHENS, P.J., KING, COLEMAN, MAXWELL, BEAM,
CHAMBERLIN AND ISHEE, JJ., CONCUR.




                                               8